Citation Nr: 1645391	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right shoulder disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to July 2006.  The Veteran was awarded the Combat Infantryman Badge (CIB), among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge in April 2015.

This case was previously before the Board in June 2015, when it was remanded for additional development. 

During the pendency of the remand, the Veteran's claim for entitlement for service connection for posttraumatic stress disorder was granted in a November 2015 rating decision.  As that decision constitutes a complete grant of the claim, that issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, further development is required prior to appellate review.  

In pertinent part, the June 2015 remand directed that the Veteran provide the names and address of all medical care providers who have treated him for his disabilities on appeal.  In a September 2015 letter, the AOJ requested that the Veteran return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each private physician who treated him for his disabilities on appeal.  

On October 29, 2015 the Veteran submitted a VA Form 10-5345 listing Dr. Westmoreland, the address for Dr. Westmoreland, and noting that Dr. Westmoreland was his primary care provider from October 2014 through 
present.  The AOJ took no action to obtain the identified records.  The Board acknowledges that the Veteran used the incorrect form to authorize VA to       obtain the identified records on his behalf.  Specifically, he supplied his medical provider's information on a VA Form 10-5345, which is used to authorize VA to release the Veteran's medical records, rather than a VA Form 21-4142, which is used to authorize VA to obtain records on the Veteran's behalf.  Nevertheless, as the Veteran has provided enough information to identify and locate the existing records from his private treatment provider, a remand is warranted to make reasonable efforts to obtain the records.  See 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide fully completed release forms for treatment received from Dr. Westmoreland.      In addition, ask the Veteran to provide the names and addresses of any other medical care providers who have treated him for his disabilities on appeal.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2.  Obtain all VA treatment records from September 2015 to present.

3.  If, and only if, relevant additional treatment records  are associated with the claims file, obtain an addendum opinion from the VA examiner who authored the October 2015 VA shoulder and knee examination reports or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinions, then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file.  Thereafter, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed right shoulder disability arose during or is otherwise related to active service, to include the reported Humvee rollover accident.  The examiner should explain the reasoning for the opinion provided. 

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed right knee disability arose during or is otherwise related to active service, to include the reported Humvee rollover accident and right knee complaints noted in April 2006. 

The examiner should explain the reasoning for the opinions provided.  

4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




